 Case 3:20-cv-01016-JLS-WVG Document 1 Filed 06/02/20 PageID.1 Page 1 of 33




 1   DAPEER ROSENBLIT
     LITVAK LLP
 2   William Litvak
 3   (California State Bar No. 90533)
     wlitvak@drllaw.com
 4   11500 W. Olympic Blvd. Suite 550
 5
     Los Angeles, California 90064
     Telephone: (310) 477-5575
 6
     EDELSBERG LAW, PA
 7
     Scott Edelsberg*
 8   (Florida Bar No. 0100537)
 9
     (California Bar No. Pending)
     scott@edelsberglaw.com
10   20900 NE 30th Ave #417
11
     Aventura, Florida 33180
     Telephone: (305) 975-3320
12
     SHAMIS & GENTILE, P.A.
13
     Andrew J. Shamis*
14   (Florida Bar No. 101754)
     ashamis@shamisgentile.com
15
     14 NE 1st Avenue, Suite 705
16   Miami, Florida 33132
     Telephone: (305) 479-2299
17
     *Pro hac vice forthcoming
18
     Attorneys for Plaintiff and the Proposed Class
19
20                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF CALIFORNIA
21
22                                      ) Case No : '20CV1016 BEN WVG
     SARAH HILL, on behalf of herself   )
23   and all others similarly situated, ) CLASS ACTION COMPLAINT
24                       Plaintiff,     )
     vs.                                )
25
                                        ) [DEMAND FOR JURY TRIAL]
26   BBVA USA, an Alabama Corporation )
27                                      )
                         Defendants.
                                        )
28

                                              1
                                      CLASS ACTION
 Case 3:20-cv-01016-JLS-WVG Document 1 Filed 06/02/20 PageID.2 Page 2 of 33




 1                            CLASS ACTION COMPLAINT
 2         Plaintiff Sarah Hill on behalf of herself and all persons similarly situated,
 3
     allege the following based on personal knowledge as to allegations regarding the
 4
 5   Plaintiff and on information and belief as to other allegations.
 6
                                      INTRODUCTION
 7
           1.     Plaintiff brings this action on behalf of themselves, the general public,
 8
 9   and classes of all similarly situated consumers against Defendant BBVA USA

10   (“BBVA” or “Bank”), arising from their routine practices of (a) assessing OD Fees
11
     on transactions that did not actually overdraw the account; and (b) charging more
12
13   than one non-sufficient funds fee (“NSF Fee”) on a single item.
14
           2.     BBVA misleadingly and deceptively misrepresents the above
15
16   practices in its publicly available marketing materials, including its own account

17   contracts. BBVA also omits material facts pertaining to each of the above practices
18
     in its publicly available marketing materials, including its account contracts.
19
20         3.     BBVA’s customers have been injured by BBVA’s improper practices
21
     to the tune of millions of dollars bilked from their accounts in violation of their
22
23   agreements with BBVA.

24         4.     In addition, the deception, aimed at general public, continues to this
25
     day. BBVA’s account contracts (including the Consumer Account Deposit
26
27   Agreement and the Fee Schedule) and marketing materials (including the
28

                                               2
                                        CLASS ACTION
 Case 3:20-cv-01016-JLS-WVG Document 1 Filed 06/02/20 PageID.3 Page 3 of 33




 1   Overdraft Disclosure) and are publicly available online and in BBVA branches to
 2
     all current and prospective accountholders. The general public relies on
 3
 4   representations in these documents in making important financial decisions
 5
     regarding with whom they would like to open a checking account. Consumers who
 6
     have already opened accounts also rely on the misrepresentations and omissions in
 7
 8   the publicly available account documents when making every day financial
 9
     transactions.
10
11         5.        The Pew Charitable Trusts has emphasized the importance of
12
     transparent checking account fee disclosures for both comparison shopping for
13
     checking accounts and for effective fee avoidance:
14
15         Bank accounts are an essential financial product, used by 9 in 10
16         American households, and need to be safe and transparent. Account
           agreements and fee schedules provide customers with account costs,
17         terms, and conditions. Among the largest U.S. banks, however, the
18         median length of checking account disclosure documents is 40 pages,
           and the information is presented in varied formats with inconsistent
19
           wording, making it difficult for consumers to easily find the
20         information they need to comparison shop, avoid overdraft and other
           fees, and manage their money.
21
22
     The Pew Trusts, “The Benefits of Uniform Checking Account Disclosures.”
23
24         6.        Members of the public considering opening a checking account have

25   the right to accurate information regarding the checking accounts they are
26
     considering. Research shows that fees are the most important factor influencing
27
28   consumers’ selection of a new banking provider. See Ron Shevlin, “How

                                               3
                                        CLASS ACTION
 Case 3:20-cv-01016-JLS-WVG Document 1 Filed 06/02/20 PageID.4 Page 4 of 33




 1   Consumers Choose a Bank: A Tale of Two Surveys.” Insight Vault, Cornerstone
 2
     Advisors,   23   Aug.    2018,   www.crnrstone.com/insightvault/2018/08/23/how-
 3
 4   consumers-choose-a-bank-a-tale-of-two-surveys/ (summarizing two consumer
 5
     surveys that revealed that the most important factor influencing consumers’
 6
     selection of a new banking provider is the amount of fees charged); Claire Greene
 7
 8   and Joanna Stavins, The 2016 and 2017 Surveys of Consumer Payment Choice:
 9
     Summary Results. Federal         Reserve         Bank   of   Boston, 10 May   2018,
10
11   www.bostonfed.org/publications/research-data-report/2018/the-2016-and-2017-
12
     surveys-of-consumer-payment-choice-summary-results.aspx (finding that 4 in 10
13
     consumers who did not have a bank account cited expense as the reason, including
14
15   “fees and service charges are too high.”).
16
           7.     Reasonable consumers would not agree to open BBVA checking
17
18   accounts if they were informed, for example, that they could incur overdraft fees
19
     on transactions that did not overdraw their account; could incur two or three
20
     insufficient funds fees on a single attempted electronic payment; or could incur
21
22   three or four discrete ATM fees for a single out-of-network ATM use.
23
           8.     On behalf of themselves, the general public, and the Classes, Plaintiff
24
25   seek damages, restitution, and public injunctive relief for Defendant’ breach of
26
     contract and violations of California’s consumer protection laws.
27
     //
28

                                                  4
                                       CLASS ACTION
 Case 3:20-cv-01016-JLS-WVG Document 1 Filed 06/02/20 PageID.5 Page 5 of 33




 1                                         PARTIES
 2
           9.     Sarah Hill is a resident of San Diego, California and holds a BBVA
 3
 4   checking account.
 5
           10.    Defendant BBVA USA is engaged in the business of providing retail
 6
     banking services to consumers, including Hill and members of the putative
 7
 8   Classes, which includes the issuance of debit cards for use by its customers in
 9
     conjunction with their checking accounts. BBVA USA operates banking centers,
10
11   and thus conducts business, throughout the State of California and the United
12
     States.
13
                               JURISDICTION AND VENUE
14
15
           11.    BBVA USA regularly and systematically provides retail banking

16   services throughout the State of California, including in this county, and provides
17
     retail banking services to its customers, including members of the putative Class.
18
19   As such, it is subject to the personal jurisdiction of this Court.
20
           12.    This Court has original jurisdiction of this action under the Class
21
22
     Action Fairness Act of 2005. Pursuant to 28 U.S.C. §§ 1332(d)(2) and (6), this

23   Court has original jurisdiction because the aggregate claims of the putative class
24
     members exceed $5 million, exclusive of interest and costs, and at least one of the
25
26   members of the proposed classes is a citizen of a different state than BBVA.
27
     //
28

                                                 5
                                         CLASS ACTION
 Case 3:20-cv-01016-JLS-WVG Document 1 Filed 06/02/20 PageID.6 Page 6 of 33




 1          13.   Venue is proper in this district pursuant to 28 U.S.C. § 1391 because
 2
     BBVA is subject to personal jurisdiction here and regularly conducts business in
 3
 4   this District, and because Plaintiff was assessed fees in this district
 5
             FACTUAL BACKGROUND AND GENERAL ALLEGATIONS
 6
     I.     BBVA CHARGES OD FEES ON TRANSACTIONS THAT DO NOT
 7
            ACTUALLY OVERDRAW THE ACCOUNT
 8
          A. Overview of Claim
 9
            14.   Plaintiff bring this cause of action challenging BBVA’s practice of
10
11   charging overdraft fees on what are referred to in this complaint as “Authorize
12
     Positive, Purportedly Settle Negative Transactions,” or “APPSN Transactions.”
13
14          15.   Here is how it works. At the moment debit card transactions are
15   authorized on an account with positive funds to cover the transaction, BBVA
16
     immediately reduces consumers’ checking accounts for the amount of the
17
18   purchase, sets aside funds in a checking account to cover that transaction, and as a
19
     result, the consumer’s displayed “available balance” reflects that subtracted
20
21   amount. As a result, customers’ accounts will always have sufficient available
22   funds available to cover these transactions because BBVA has already sequestered
23
     these funds for payment.
24
25          16.   However, BBVA still assesses crippling $32 OD Fee on many of
26
     these transactions and mispresents its practices in its account documents.
27
28   //

                                                 6
                                         CLASS ACTION
 Case 3:20-cv-01016-JLS-WVG Document 1 Filed 06/02/20 PageID.7 Page 7 of 33




 1         17.    Despite putting aside sufficient available funds for debit card
 2
     transactions at the time those transactions are authorized, BBVA later assesses OD
 3
 4   Fees on those same transactions when they purportedly settle days later into a
 5
     negative balance. These types of transactions are APPSN transactions.
 6
           18.    BBVA maintains a running account balance in real time, tracking
 7
 8   funds consumers have for immediate use. This running account balance is adjusted,
 9
     in real-time, to account for debit card transactions at the precise instance they are
10
11   made. When a customer makes a purchase with a debit card, BBVA sequesters the
12
     funds needed to pay the transaction, subtracting the dollar amount of the
13
     transaction from the customer’s available balance. Such funds are not available for
14
15   any other use by the accountholder, and such funds are specifically associated with
16
     a given debit card transaction.
17
18         19.    Indeed, the entire purpose of the immediate debit and hold of positive
19
     funds is to ensure that there are enough funds in the account to pay the transaction
20
     when it settles, as discussed in the Federal Register notice announcing revisions to
21
22   certain provisions of the Truth in Lending Act regulations:
23
           When a consumer uses a debit card to make a purchase, a hold may be
24         placed on funds in the consumer’s account to ensure that the
25         consumer has sufficient funds in the account when the transaction is
           presented for settlement. This is commonly referred to as a “debit
26
           hold.” During the time the debit hold remains in place, which may be
27         up to three days after authorization, those funds may be unavailable
           for the consumer’s use for other transactions.
28

                                               7
                                       CLASS ACTION
 Case 3:20-cv-01016-JLS-WVG Document 1 Filed 06/02/20 PageID.8 Page 8 of 33




 1   Federal Reserve Board, Office of Thrift Supervision, and National Credit Union
 2
     Administration, Unfair or Deceptive Acts or Practices, 74 FR 5498-01 (Jan. 29,
 3
 4   2009).
 5
             20.   That means when any subsequent, intervening transactions are
 6
     initiated on a checking account, they are compared against an account balance that
 7
 8   has already been reduced to account for any earlier debit card transactions. This
 9
     means that many subsequent transactions incur OD Fees due to the unavailability
10
11   of the funds sequestered for those debit card transactions.
12
             21.   Still, despite keeping those held funds off-limits for other transactions,
13
     BBVA improperly charges OD Fees on those APPSN Transactions, although the
14
15   APPSN transactions always have sufficient available funds to be “covered.”
16
             22.   Indeed, the Consumer Financial Protection Bureau (“CFPB”) has
17
18   expressed concern with this very issue, flatly calling the practice “deceptive”
19
     when:
20
             A financial institution authorized an electronic transaction, which
21
             reduced a customer’s available balance but did not result in an
22           overdraft at the time of authorization; settlement of a subsequent
23           unrelated transaction that further lowered the customer’s available
             balance and pushed the account into overdraft status; and when the
24           original electronic transaction was later presented for settlement,
25           because of the intervening transaction and overdraft fee, the electronic
             transaction also posted as an overdraft and an additional overdraft fee
26
             was charged. Because such fees caused harm to consumers, one or
27           more supervised entities were found to have acted unfairly when they
             charged fees in the manner described above. Consumers likely had no
28

                                                8
                                         CLASS ACTION
 Case 3:20-cv-01016-JLS-WVG Document 1 Filed 06/02/20 PageID.9 Page 9 of 33




 1         reason to anticipate this practice, which was not appropriately
 2         disclosed. They therefore could not reasonably avoid incurring the
           overdraft fees charged. Consistent with the deception findings
 3         summarized above, examiners found that the failure to properly
 4         disclose the practice of charging overdraft fees in these circumstances
           was deceptive. At one or more institutions, examiners found deceptive
 5
           practices relating to the disclosure of overdraft processing logic for
 6         electronic transactions. Examiners noted that these disclosures created
           a misimpression that the institutions would not charge an overdraft fee
 7
           with respect to an electronic transaction if the authorization of the
 8         transaction did not push the customer’s available balance into
 9         overdraft status. But the institutions assessed overdraft fees for
           electronic transactions in a manner inconsistent with the overall net
10         impression created by the disclosures. Examiners therefore concluded
11         that the disclosures were misleading or likely to mislead, and because
           such misimpressions could be material to a reasonable consumer’s
12
           decision-making and actions, examiners found the practice to be
13         deceptive. Furthermore, because consumers were substantially injured
           or likely to be so injured by overdraft fees assessed contrary to the
14
           overall net impression created by the disclosures (in a manner not
15         outweighed by countervailing benefits to consumers or competition),
16         and because consumers could not reasonably avoid the fees (given the
           misimpressions created by the disclosures), the practice of assessing
17         fees under these circumstances was found to be unfair.
18
19   Consumer Financial Protection Bureau, Winter 2015 “Supervisory
20
     Highlights.”
21
           23.      There is no justification for these practices, other than to maximize
22
23   BBVA’s overdraft fee revenue. APPSN Transactions only exist because
24
     intervening checking account transactions supposedly reduce an account balance.
25
26   But BBVA is free to protect its interests and either reject those intervening
27
     transactions or charge OD Fees on those intervening transactions—and it does the
28

                                               9
                                        CLASS ACTION
Case 3:20-cv-01016-JLS-WVG Document 1 Filed 06/02/20 PageID.10 Page 10 of 33




 1   latter to the tune of millions of dollars each year. But BBVA was not content with
 2
     these millions in OD Fees. Instead, it sought millions more in OD Fees on these
 3
 4   APPSN Transactions.
 5
           24.    Besides being deceptive, unfair, and unconscionable, these practices
 6
     breach contract promises made in BBVA’s adhesion contracts—contracts which
 7
 8   fundamentally misconstrue and mislead consumers about the true nature of
 9
     BBVA’s processes and practices. These practices also exploit contractual
10
11   discretion to gouge consumers.
12
           25.    In plain, clear, and simple language, the checking account contract
13
     documents covering overdraft fees promise that BBVA will only charge overdraft
14
15   fees on transactions that have insufficient funds to “cover” that transaction.
16
           26.    In short, BBVA is not authorized by contract to charge OD Fees on
17
18   transactions that have not overdrawn an account, but it has done so and continues
19
     to do so.
20
        B. Mechanics of a Debit Card Transaction
21
22
           27.    A debit card transaction occurs in two parts. First, authorization for

23   the purchase amount is instantaneously obtained by the merchant from BBVA.
24
     When a merchant physically or virtually “swipes” a customer’s debit card, the
25
26   credit card terminal connects, via an intermediary, to BBVA, which verifies that
27
     the customer’s account is valid and that sufficient available funds exist to “cover”
28

                                               10
                                        CLASS ACTION
Case 3:20-cv-01016-JLS-WVG Document 1 Filed 06/02/20 PageID.11 Page 11 of 33




 1   the transaction amount.
 2
           28.    At this step, if the transaction is approved, BBVA immediately
 3
 4   decrements the funds in a consumer’s account and sequesters funds in the amount
 5
     of the transaction, but does not yet transfer the funds to the merchant.
 6
           29.    Indeed, the entire purpose of the immediate debit and hold of positive
 7
 8   funds is to ensure that there are enough funds in the account to pay the transaction
 9
     when it settles, as discussed in the Federal Register notice announcing revisions to
10
11   certain provisions of the Truth in Lending Act regulations:
12
           When a consumer uses a debit card to make a purchase, a hold may be
13         placed on funds in the consumer’s account to ensure that the
           consumer has sufficient funds in the account when the transaction is
14
           presented for settlement. This is commonly referred to as a “debit
15         hold.” During the time the debit hold remains in place, which may be
16         up to three days after authorization, those funds may be unavailable
           for the consumer’s use for other transactions.
17
18   Federal Reserve Board, Office of Thrift Supervision, and National Credit Union
19
     Administration, Unfair or Deceptive Acts or Practices, 74 FR 5498-01 (Jan. 29,
20
21   2009).
22
           30.    Sometime thereafter, the funds are actually transferred from the
23
24   customer’s account to the merchant’s account. This is referred to in the banking

25   industry as “posting” or “settling”—something which may occur several days after
26
     the transaction was initially initiated.
27
28         31.    There is no change—no impact whatsoever—to the available funds in

                                                11
                                         CLASS ACTION
Case 3:20-cv-01016-JLS-WVG Document 1 Filed 06/02/20 PageID.12 Page 12 of 33




 1   an account when posting or payment of a transaction that settles in the same
 2
     amount for which it authorized occurs. That is because available funds amounts do
 3
 4   not change for debit card transactions that settle in the same amount for which they
 5
     were authorized.
 6
        C. BBVA’s Account Contract
 7
 8
           32.    Plaintiff has a BBVA checking account, which is governed by

 9   BBVA’s standardized Consumer Account Agreement.
10
           33.    The standardized Consumer Account Agreement is a publicly
11
12   available document available online and in BBVA branches to all current and
13
     prospective accountholders. Consumers, and the general public, rely on account
14
15
     agreements like BBVA’s in making important financial decisions regarding to

16   whom they would like to entrust their money. In addition, BBVA accountholders
17
     rely on the Consumer Deposit Account Agreement in making every day financial
18
19   transactions and predicting which transactions will incur fees and for how much.
20
           34.    The Consumer Deposit Account Agreement and relevant contract
21
22
     documents covering overdraft fees provide that BBVA will only charge OD Fees

23   on transactions with insufficient funds to cover a given transaction:
24
           Available Balance. The balance of funds in your account that is available for
25         immediate withdrawal. Unlike the posted balance, the available balance
26         reflects any holds placed on your account, including the restrictions
           described in the Funds Availability Disclosure included with this
27
           Agreement. Your available balance may be more or less than the amount of
28         your posted balance, but does not include any credit available under any
                                               12
                                        CLASS ACTION
Case 3:20-cv-01016-JLS-WVG Document 1 Filed 06/02/20 PageID.13 Page 13 of 33




 1         BBVA USA Overdraft Protection Line of Credit you may have.
 2
           […]
 3
 4         If an item was initiated at a point-of-sale terminal or is a VISA transaction or
           ATM transaction, you agree that we may charge the amount of the item to
 5
           your account or place a hold on your account in the amount requested by the
 6         merchant immediately upon authorization of such transaction, even though
           we have not then actually received the item for payment. We will make
 7
           payment for a transaction only after the actual transaction is presented to us
 8         physically or electronically. Each such hold will reduce the available balance
 9         in your account by the amount of the hold.

10         […]
11
           Insufficient Available Balance and Overdrafts. If your available
12
           balance is insufficient to pay the total amount of items presented
13         against your account, we may, at our option, return any of the items
           unpaid or pay any or all of the items, even though payment will cause
14
           an overdraft of your account. We may return any item at any time if
15         your available balance is insufficient to pay that item, even if we
16         previously have permitted overdrafts. You are not entitled to rely on
           any prior act by us with respect to your account. Our election to pay
17         overdrafts does not establish a course of dealing between you and us
18         or modify the terms of this Agreement. You agree that, if your
           available balance is insufficient to pay any item presented against
19
           your account, you will pay promptly both our service charge for
20         handling and processing that item and the amount of any overdraft
           without further notice or demand.
21
22   Exhibit A, Consumer Account Agreement.
23
           35.   The “What You Need to Know about Overdrafts and Overdraft Fees”
24
25   disclosure (“Overdraft Disclosure”) also contains important representations.
26
     Consumers, and the general public, rely on the Overdraft Disclosure in making
27
     important financial decisions regarding to whom they would like to entrust their
28

                                              13
                                       CLASS ACTION
Case 3:20-cv-01016-JLS-WVG Document 1 Filed 06/02/20 PageID.14 Page 14 of 33




 1   money. In addition, BBVA accountholders rely on the Overdraft Disclosure in
 2
     making every day financial transactions and predicting which transactions will
 3
 4   incur fees and for how much. The Overdraft Disclosure states:
 5
           An overdraft occurs when you do not have enough money in your
 6         account to cover a transaction, but the transaction is paid anyway.
 7
           [….]
 8
 9         We may, at our discretion, authorize and pay overdrafts for the
           following types of transactions: (i) checks and other transactions made
10         using your checking account number; and (ii) automatic bill payments.
11         If you do not want BBVA to authorize and pay overdrafts arising from
           checks and other transactions made using your checking account
12
           number and from automatic bill payments, you must opt-out of our
13         standard overdraft practices for these types of transactions.
14
           36.    The critical contract term “to cover” is never defined.
15
16         37.    For APPSN Transactions, which are immediately deducted from a

17   positive account balance and held aside for payment of that same transaction, there
18
     are always funds to “cover” those transactions—yet BBVA assesses OD Fees on
19
20   them anyway.
21
           38.    Moreover, the Overdraft Disclosure reaffirms that debit card
22
23   transactions are “authorized and paid” immediately in one fell swoop. BBVA

24   clarifies that authorization and payment are linked and essentially a coterminous
25
     process—in other words, that authorization necessitates payment, and account
26
27   balances are deducted once for any given transaction.
28

                                              14
                                       CLASS ACTION
Case 3:20-cv-01016-JLS-WVG Document 1 Filed 06/02/20 PageID.15 Page 15 of 33




 1         39.    In fact, BBVA actually “authorizes” transactions on positive funds,
 2
     sets those funds aside on hold, then fails to use those same funds to “pay” those
 3
 4   same transactions when they settle. Instead, it uses a secret posting process
 5
     described below.
 6
           40.    All these representations and contractual promises are untrue. In fact,
 7
 8   BBVA charges OD Fees even when sufficient funds exist to “cover” transactions
 9
     that are “authorized and approved” into a positive balance. No express language in
10
11   any document states that BBVA may impose overdraft fees on any APPSN
12
     Transactions.
13
           41.    The account documents misconstrue BBVA’s true debit card
14
15   processing and overdraft practices.
16
           42.    First, and most fundamentally, BBVA charges overdraft fees on debit
17
18   card transactions for which there are sufficient funds available to “cover” the
19
     transactions. That is despite contractual representations that BBVA will only
20
     charge overdraft fees on transactions with insufficient available funds to “cover” a
21
22   given transaction.
23
           43.    BBVA assesses OD Fees on APPSN Transactions that do have
24
25   sufficient funds available to “cover” them throughout their lifecycle.
26
           44.    BBVA’s practice of charging OD Fees even when sufficient available
27
     funds exist to “cover” a transaction violates a contractual promise not to do so.
28

                                              15
                                       CLASS ACTION
Case 3:20-cv-01016-JLS-WVG Document 1 Filed 06/02/20 PageID.16 Page 16 of 33




 1   This discrepancy between BBVA’s actual practice and the contract causes
 2
     consumers like Plaintiff to incur more overdraft fees than they should.
 3
 4         45.     Next, sufficient funds for APPSN Transactions are actually debited
 5
     from the account immediately, consistent with standard industry practice.
 6
           46.     Because these withdrawals take place upon initiation, they cannot be
 7
 8   re-debited later. But that is what BBVA does when it re-debits the account during a
 9
     secret batching posting process.
10
11         47.     In reality, BBVA’s actual practice is to assay the same debit card
12
     transaction twice to determine if the transaction overdraws an account—both at the
13
     time a transaction is authorized and later at the time of settlement.
14
15         48.     At the time of settlement, however, an available balance does not
16
     change at all for these transactions previously authorized into good funds. As such,
17
18   BBVA cannot then charge an overdraft fee on such transaction because the
19
     available balance has not been rendered insufficient due to the pseudo-event of
20
     settlement.
21
22         49.     Upon information and belief, something more is going on: at the
23
     moment a debit card transaction is getting ready to settle, BBVA does something
24
25   new and unexpected, during the middle of the night, during its nightly batch
26
     posting process. Specifically, BBVA releases the hold placed on funds for the
27
     transaction for a split second, putting money back into the account, then re-debits
28

                                               16
                                        CLASS ACTION
Case 3:20-cv-01016-JLS-WVG Document 1 Filed 06/02/20 PageID.17 Page 17 of 33




 1   the same transaction a second time.
 2
            50.   This secret step allows it to charge overdraft fees on transactions that
 3
 4   never should have gotten them—transactions that were authorized into sufficient
 5
     funds, and for which BBVA specifically set aside money to pay them.
 6
            51.   This discrepancy between BBVA’s actual practices and the contract
 7
 8   causes consumers to incur more overdraft fees than they should.
 9
            52.   In sum, there is a huge gap between BBVA’s practices as described in
10
11   the account documents and BBVA’s practices in reality.
12
          D. BBVA Abuses Contractual Discretion
13
            53.   BBVA’s treatment of debit card transactions to charge overdraft fees
14
15   is not simply a breach of the express terms of the numerous account documents. In
16
     addition, BBVA exploits contractual discretion to the detriment of accountholders
17
18   when it uses these policies.
19
            54.   The terms “hold” and “to cover” a transaction is undefined. BBVA
20
     uses its discretion to define “hold” and “to cover” in a manner contrary to any
21
22   reasonable, common sense understanding of that term. In BBVA’s implied
23
     definition, a transaction is not “covered” even if BBVA sequesters sufficient
24
25   available funds for that transaction.
26
     //
27
     //
28

                                              17
                                        CLASS ACTION
Case 3:20-cv-01016-JLS-WVG Document 1 Filed 06/02/20 PageID.18 Page 18 of 33




 1            55.   Moreover, BBVA uses its contractual discretion to cause APPSN
 2
     Transactions to incur overdraft fees by knowingly authorizing later transactions
 3
 4   that it allows to consume available funds previously sequestered for APPSN
 5
     Transactions.
 6
              56.   BBVA uses all of these contractual discretion points unfairly to
 7
 8   extract overdraft fees on transactions that no reasonable consumer would believe
 9
     could cause overdraft fees.
10
11         E. Plaintiff Hill’s Debit Card Transactions
12            57.   By way of example only, on December 6, 2019, Plaintiff was charged
13
     an overdraft fee in the amount of $32 for a debit card transaction that settled that
14
15
     day, despite the fact that positive funds were deducted immediately for that

16   transaction on which she was assessed an overdraft fee at the time of authorization.
17
     II.      BBVA CHARGES MULTIPLE NSF FEES ON THE SAME ITEM
18
           A. Overview of Claim
19
20            58.   Plaintiff brings this cause of action challenging BBVA’s imposition of
21
     more than one NSF Fee on the same item.
22
23
              59.   As discussed more fully below, it is a breach of the Bank’s contract

24   and of reasonable consumers’ expectations for the Bank to charge more than one
25
     NSF Fee, on the same item, since the contract explicitly states—and reasonable
26
27   consumers understand—that the same item cannot more than one fee.
28
     //
                                               18
                                         CLASS ACTION
Case 3:20-cv-01016-JLS-WVG Document 1 Filed 06/02/20 PageID.19 Page 19 of 33




 1        B. Plaintiff Hill’s Experience
 2           60.   By way example only, on September 13, 2019, Ms. Hill attempted to
 3
     make a transfer to Paypal in the amount of $4.19.             Because Ms. Hill had
 4
 5   insufficient funds in her account, BBVA rejected that payment request and charged
 6
     Ms. Hill a $32 NSF Fee for doing so. Unbeknownst to Plaintiff, that very same
 7
 8
     item was processed again by BBVA days later, on September 24, with BBVA

 9   calling the transaction a “RETRY PAYMENT” on the bank statement. This time,
10
     BBVA again returned the item for insufficient funds and charged Plaintiff a $32
11
12   OD Fee for doing so. In sum, BBVA charged Plaintiff $64 in fees to process a
13
     single bill payment of $4.19.
14
15
             61.   Ms. Hill took no affirmative action to reinitiate or resubmit the item.

16           62.   Plaintiff understood the Paypal transfer to be a single item, capable at
17
     most of receiving a single NSF or OD Fee. BBVA itself also understood the
18
19   transaction to be a single item, and its systems categorized it as such. Indeed, on
20
     Ms. Hill’s bank statements, BBVA described subsequent attempts to debit the
21
22
     transaction as “RETRY PAYMENT.”

23           63.   Instead—and unlike of BBVA’s major competitors such as JP Morgan
24
     Chase, which does not charge multiple NSF or OD Fees on the same item—BBVA
25
26   charges more than one NSF Fee on the same item.
27
     //
28

                                                19
                                         CLASS ACTION
Case 3:20-cv-01016-JLS-WVG Document 1 Filed 06/02/20 PageID.20 Page 20 of 33




 1         64.       BBVA has charged Plaintiff this deceptive fee numerous times on a
 2
     variety of similar transactions.
 3
 4      C. Relevant Account Documents
 5         65.       The account documents promise that only one NSF Fee or OD Fee
 6
     will be charged per item.
 7
 8
           66.       The Fee Schedule is a publicly available document available online

 9   and in BBVA branches to all current and prospective accountholders. Consumers,
10
     and the general public, rely on the Fee Schedule in making important financial
11
12   decisions regarding to whom they would like to entrust their money and predicting
13
     which transactions will incur fees and for how much. In addition, BBVA
14
15
     accountholders rely on the Fee Schedule in making every day financial

16   transactions.
17
           67.       According to the Fee Schedule:
18
19         Insufficient Funds (NSF) Charge - Returned Item $32 Per returned item
           presented against insufficient funds
20
21         […]
22
           Insufficient Funds Charge (NSF) - Returned Item $32 per item
23   Fee Schedule, Exhibit B.
24
           68.       The Consumer Deposit Account Agreement also supports these
25
26   promises, especially when it defines “Item” as:
27
           Item. A check, substitute check, draft, withdrawal order, payment
28         order, or other similar instrument, order or instruction, whether oral,
                                               20
                                         CLASS ACTION
Case 3:20-cv-01016-JLS-WVG Document 1 Filed 06/02/20 PageID.21 Page 21 of 33




 1         written or electronic, either for the deposit of funds to your account or
 2         for the payment of funds from your account. Items include debits and
           credits for point-of-sale, ATM, and Debit Card transactions.
 3
 4   “Consumer Account Agreement, Important legal information, disclosures, and
 5
     terms you need to know,” see Exhibit A, p. 1 (“Consumer Deposit Account
 6
 7   Agreement”).
 8
           69.      The general public relies on marketing materials like the above in
 9
10   making important financial decisions regarding to whom they would like to entrust

11   their money.
12
           70.      The terms of those agreements are starkly binary: for a given item,
13
14   the Bank may assess only a single fee.
15
           71.      This abusive practice is not universal in the banking industry. Indeed,
16
17   major banks like Chase—the largest consumer bank in the country—do not

18   undertake the practice of charging more than one NSF or OD Fee on the same item
19
     when it is submitted for payment multiple times.
20
21         72.      Banks like Defendant know how to plainly and clearly disclose this
22
     abusive practice. Indeed, other banks that do engage in this abusive practice
23
24   disclose it expressly to their accountholders—something Defendant here never did.

25         73.      For example, First Citizens Bank, a major institution in the Carolinas,
26
     engages in the same abusive practice as Wells, but at least expressly states:
27
28   //

                                                21
                                         CLASS ACTION
Case 3:20-cv-01016-JLS-WVG Document 1 Filed 06/02/20 PageID.22 Page 22 of 33




 1          Because we may charge a service fee for an NSF item each time it is
 2          presented, we may charge you more than one service fee for any given
            item. All fees are charged during evening posting. When we charge a
 3          fee for NSF items, the charge reduces the available balance in your
 4          account and may put your account into (or further into) overdraft.
 5
            74.    First Hawaiian Bank engages in the same abusive practices as
 6
 7   Defendant, but at least currently discloses it in its online banking agreement, in all
 8
     capital letters, as follows:
 9
10          YOU AGREE THAT MULTIPLE ATTEMPTS MAY BE MADE TO
            SUBMIT A RETURNED ITEM FOR PAYMENT AND THAT
11          MULTIPLE FEES MAY BE CHARGED TO YOU AS A RESULT
12          OF A RETURNED ITEM AND RESUBMISSION.
13
            75.    Klein Bank similarly states in its Online Banking Agreement:
14
15   [W]e will charge you an NSF/Overdraft Fee each time: (1) a Bill Payment
16
     (electronic or check) is submitted to us for payment from your Bill Payment
17
18   Account when, at the time of posting, your Bill Payment Account is overdrawn,

19   would be overdrawn if we paid the item (whether or not we in fact pay it) or does
20
     not have sufficient available funds; or (2) we return, reverse, or decline to pay an
21
22   item for any other reason authorized by the terms and conditions governing your
23
     Bill Payment Account. We will charge an NSF/Overdraft Fee as provided in this
24
25   section regardless of the number of times an item is submitted or resubmitted to us

26   for payment, and regardless of whether we pay the item or return, reverse, or
27
     decline to pay the bill payment.
28

                                               22
                                        CLASS ACTION
Case 3:20-cv-01016-JLS-WVG Document 1 Filed 06/02/20 PageID.23 Page 23 of 33




 1         76.    BBVA intentionally provides no such disclosure, in an effort to
 2
     deceive its accountholders.
 3
 4      D. BBVA Abuses Contractual Discretion
 5         77.    To the extent the account documents do not explicitly bar the policies
 6
     described above, BBVA exploits contractual discretion to the detriment of
 7
 8
     accountholders and breaches good faith and fair dealing when it uses these

 9   policies.
10
           78.    The Bank uses its discretion to define the meaning of “item” in an
11
12   unreasonable way that violates common sense and reasonable consumer
13
     expectations. BBVA uses its contractual discretion to set the meaning of that term
14
15
     to choose a meaning that directly causes more NSF Fees or OD Fees.

16                          CLASS ACTION ALLEGATIONS
17         79.    Plaintiff bring this action on behalf of themselves and on behalf of all
18
     others similarly situated. The Classes include:
19
20         All holders of a BBVA checking and/or money market account in
           California who, within the applicable statute of limitations preceding
21
           the filing of this lawsuit, incurred more than one NSF Fee on the same
22         item (the “Multiple Fee Class”).
23
24         All holders of a BBVA checking account in California who, within
           the applicable statute of limitations preceding the filing of this
25         lawsuit, were charged OD Fees on transactions that were authorized
26         into a positive available balance (the “APPSN Class”).
27
           All consumers in California eligible to open a BBVA checking
28         account (the “Injunctive Relief Class”).
                                              23
                                       CLASS ACTION
Case 3:20-cv-01016-JLS-WVG Document 1 Filed 06/02/20 PageID.24 Page 24 of 33




 1         80.    Excluded from the Classes are Defendant, their subsidiaries and
 2
     affiliates, their officers, directors and member of their immediate families and any
 3
 4   entity in which defendants have a controlling interest, the legal representatives,
 5
     heirs, successors or assigns of any such excluded party, the judicial officer(s) to
 6
     whom this action is assigned, and the members of their immediate families.
 7
 8         81.    Plaintiff reserve the right to modify or amend the definition of the
 9
     proposed Classes and/or to add a Subclass(es) if necessary before this Court
10
11   determines whether certification is appropriate.
12
           82.    The questions here are ones of common or general interest such that
13
     there is a well-defined community of interest among the class members. These
14
15   questions predominate over questions that may affect only individual class
16
     members because BBVA has acted on grounds generally applicable to the classes.
17
18   Such common legal or factual questions include, but are not limited to:
19
                  a) Whether BBVA improperly charged multiple NSF Fees on the
20
                     same item;
21
                  b) Whether BBVA improperly charged OD Fees on APPSN
22
                     Transactions;
23
                  c) Whether such conduct enumerated above violates the contract;
24
                  d) Whether such conduct is deceptive or in bad faith;
25
     //
26
     //
27
     //
28

                                              24
                                       CLASS ACTION
Case 3:20-cv-01016-JLS-WVG Document 1 Filed 06/02/20 PageID.25 Page 25 of 33




 1                 e) Whether Plaintiff and other members of the Classes have sustained
 2                    damages as a result of BBVA wrongful business practices
 3                    described herein, and the proper measure of damages; and
 4                 f) Whether BBVA’s fee disclosures are deceptive and misleading to
 5
                      both U.S. Bank customers and the general public.
 6
            83.    The parties are numerous such that joinder is impracticable. Upon
 7
 8   information and belief, and subject to class discovery, the Classes consist of

 9   thousands of members or more, the identity of whom are within the exclusive
10
     knowledge of and can be ascertained only by resort to BBVA’s records. BBVA
11
12   has the administrative capability through its computer systems and other records to
13
     identify all members of the Classes, and such specific information is not otherwise
14
15   available to Plaintiff.

16          84.    It is impracticable to bring Class members’ individual claims before
17
     the Court. Class treatment permits a large number of similarly situated persons or
18
19   entities to prosecute their common claims in a single forum simultaneously,
20
     efficiently and without the unnecessary duplication of evidence, effort, expense, or
21
22   the possibility of inconsistent or contradictory judgments that numerous individual

23   actions would engender. The benefits of the class mechanism, including providing
24
     injured persons or entities with a method for obtaining redress on claims that might
25
26   not be practicable to pursue individually, substantially outweigh any difficulties
27
     that may arise in the management of this class action.
28

                                              25
                                       CLASS ACTION
Case 3:20-cv-01016-JLS-WVG Document 1 Filed 06/02/20 PageID.26 Page 26 of 33




 1         85.      Plaintiff’s claims are typical of the claims of the other Class members
 2
     in that they arise out of the same wrongful business practices by BBVA, as
 3
 4   described herein.
 5
           86.      Plaintiff is more than an adequate representative of the Classes in that
 6
     she has a BBVA checking account and has suffered damages as a result of
 7
 8   BBVA’s improper business practices. In addition:
 9
                 a) Plaintiff is committed to the vigorous prosecution of this action on
10
                    behalf of themselves and all others similarly situated and have
11
                    retained competent counsel experienced in the prosecution of class
12
                    actions and, in particular, class actions on behalf of consumers against
13
                    financial institutions;
14
15               b) There is no conflict of interest between Plaintiff and the unnamed

16                  Class members;

17               c) They anticipate no difficulty in the management of this litigation as a
18                  class action; and
19               d) Plaintiff’s legal counsel has the financial and legal resources to meet
20                  the substantial costs and legal issues associated with this type of
21                  litigation.
22         87.      Plaintiff knows of no difficulty to be encountered in the maintenance
23
     of this action that would preclude its maintenance as a class action.
24
25         88.      BBVA has acted or refused to act on grounds generally applicable to
26
     the class, thereby making appropriate final injunctive relief or corresponding
27
     declaratory relief with respect to the class as a whole.
28

                                                   26
                                              CLASS ACTION
Case 3:20-cv-01016-JLS-WVG Document 1 Filed 06/02/20 PageID.27 Page 27 of 33




 1         89.    All conditions precedent to bringing this action have been satisfied
 2
     and/or waived.
 3
 4               DESCRIPTION OF PUBLIC INJUNCTIONS SOUGHT
 5
           90.    Plaintiff is seeking injunctions on behalf of herself, the Injunctive
 6
     Relief Class (under Rule 23(b)(2)), and the public, prohibiting BBVA from making
 7
 8   material omissions and misrepresentations to the public as to the nature and
 9
     amount of the fees that it assesses on its customers.
10
11         91.    Fees are one of the most important factors that consumers take into
12
     account when deciding whether to open a checking account, and which financial
13
     institution to bank with. The public has the right to a transparent marketplace in
14
15   which banks are open and honest about the number, nature, and amount of fees
16
     they charge, and the circumstances under which those fees are assessed.
17
18         92.    The injunctive relief sought by Plaintiff will protect the public from
19
     BBVA’s deceitful marketing practices which lure customers in by understanding
20
     the amount and frequency it assesses OD and NSF Fees. It will prevent BBVA
21
22   from distorting the marketplace by representing that it charges fewer fees than it
23
     actually does.
24
25         93.    Plaintiff seeks to enjoin BBVA from misrepresenting and/or omitting
26
     material information as to its fee assessment practices in the documents that it
27
     makes available to the public.
28

                                               27
                                        CLASS ACTION
Case 3:20-cv-01016-JLS-WVG Document 1 Filed 06/02/20 PageID.28 Page 28 of 33




 1                                    CAUSES OF ACTION
 2
                             FIRST CAUSE OF ACTION
 3
              BREACH OF CONTRACT INCLUDING THE COVENANT
 4                    OF GOOD FAITH AND FAIR DEALING
 5              (On behalf of the APPSN Class and Multiple Fee Class)
 6
           94.    Plaintiff Hill incorporates the preceding allegations by reference as if
 7
 8   fully set forth herein.
 9
           95.    Plaintiff Helen Hill and BBVA contracted for checking account and
10
     debit card services, as embodied in the Account documents.
11
12         96.    BBVA breached the contract when it charged overdraft fees on
13
     APPSN transactions and when it assessed multiple NSF Fees on the same item.
14
15         97.    Plaintiff and members of the putative Class have performed all of the
16
     obligations on them pursuant to the Consumer Account Agreement.
17
           98.    Plaintiff and members of the putative Class have sustained monetary
18
19   damages as a result of Defendant’ breach.
20
           99.    Under the laws of the State of California where BBVA does business,
21
22   good faith is an element of every contract. Whether by common law or statute, all
23
     such contracts impose upon each party a duty of good faith and fair dealing. Good
24
     faith and fair dealing, in connection with executing contracts and discharging
25
26   performance and other duties according to their terms, means preserving the spirit
27
     – not merely the letter – of the bargain. Put differently, the parties to a contract are
28

                                                28
                                        CLASS ACTION
Case 3:20-cv-01016-JLS-WVG Document 1 Filed 06/02/20 PageID.29 Page 29 of 33




 1   mutually obligated to comply with the substance of their contract in addition to its
 2
     form. Evading the spirit of the bargain and abusing the power to specify terms
 3
 4   constitute examples of bad faith in the performance of contracts.
 5
           100. Subterfuge and evasion violate the obligation of good faith in
 6
     performance even when an actor believes their conduct to be justified. Bad faith
 7
 8   may be overt or may consist of inaction, and fair dealing may require more than
 9
     honesty. Examples of bad faith are evasion of the spirit of the bargain, willful
10
11   rendering of imperfect performance, abuse of a power to specify terms, and
12
     interference with or failure to cooperate in the other party’s performance.
13
           101. BBVA breached the covenant of good faith and fair dealing in its
14
15   Consumer Account Agreement through its OD and NSF Fee policies and practices
16
     as alleged herein. Specifically, BBVA’s Consumer Account Agreement
17
18   misrepresents to accountholders the true nature of BBVA’s assessment of its OD
19
     and NSF Fees.
20
           102. Plaintiff Hill and members of the Class have performed all, or
21
22   substantially all, of the obligations imposed on them under the Consumer Account
23
     Agreement.
24
25         103. Plaintiff Hill and members of the Class have sustained damages as a
26
     result of BBVA’s breach of the contract and the covenant of good faith and fair
27
     dealing.
28

                                               29
                                       CLASS ACTION
Case 3:20-cv-01016-JLS-WVG Document 1 Filed 06/02/20 PageID.30 Page 30 of 33




 1                            SECOND CAUSE OF ACTION
 2               VIOLATION OF THE UNFAIR COMPETITION LAW
 3                         Cal. Bus. & Prof. Code § 17200, et seq.
 4    (On behalf of the APPSN Class, the Multiple Fee Class and Injunctive Relief
 5                                          Class)
 6         104. Plaintiff Hill incorporates paragraphs 1-93 as if fully set forth herein.
 7
           105. California Business & Professions Code § 17200 prohibits acts of
 8
 9   “unfair competition,” including any “unlawful, unfair or fraudulent business act or
10   practice.” BBVA’s conduct related to the imposition of overdraft fees violated
11
     each of this statute’s three prongs.
12
13         106. BBVA committed an unlawful business act or practice in violation of
14
     Cal. Bus. & Prof. Code § 17200, et seq., by violating the Consumers Legal
15
16   Remedies Act, as set forth above.
17         107. BBVA committed unfair business acts and practices in violation of
18
     Cal. Bus. & Prof. Code § 17200, et seq., by representing that it only authorizes one
19
20   OD Fee or NSF Fee per item but does otherwise.
21
           108. BBVA committed fraudulent business acts and practices in violation
22
23   of Cal. Bus. & Prof. Code § 17200, et seq., when it affirmatively and knowingly
24   misrepresented that it only authorizes one OD Fee or NSF Fee per item but does
25
     otherwise. BBVA’s representations are likely to mislead the public with regard to
26
27   when it imposes overdraft and NSF fees.
28

                                               30
                                         CLASS ACTION
Case 3:20-cv-01016-JLS-WVG Document 1 Filed 06/02/20 PageID.31 Page 31 of 33




 1         109. As a direct and proximate result of BBVA’s unfair and deceptive
 2
     practices, Plaintiff and Class members suffered and will continue to suffer actual
 3
 4   damages.
 5
           110. As a result of its unfair and deceptive conduct, BBVA has been
 6
     unjustly enriched and should be required to disgorge its unjust profits and make
 7
 8   restitution to Plaintiff and Class members pursuant to Cal. Bus. & Prof. Code §§
 9
     17203 and 17204.
10
11         111. In addition, BBVA’s conduct continues to deceive the general public.
12
     BBVA’s misrepresentations and omissions in its publicly available account
13
     documents and marketing materials are likely to deceive current and prospective
14
15   accountholders making corresponding public injunctive relief necessary.
16
           112. Plaintiff also seeks an award of attorneys’ fees and costs under Cal.
17
18   Code of Civ. Proc. § 1021.5.
19
                                 PRAYER FOR RELIEF
20
           WHEREFORE,        Plaintiff    demand   judgment    against      Defendant   for
21
22
     themselves and the Class members as follows:

23               (a)    Declaring BBVA’s NSF Fee and OD Fee policies and practices
24                      to be wrongful, unfair, and a breach of contract;
25               (b)    A public injunction that enjoins BBVA from continuing to
26
                        misrepresent its OD and NSF Fee policies in its publicly
27
                        available account documents and marketing materials;
28

                                              31
                                         CLASS ACTION
Case 3:20-cv-01016-JLS-WVG Document 1 Filed 06/02/20 PageID.32 Page 32 of 33




 1             (c)   Restitution of all relevant NSF Fees and OD Fees paid to
 2                   BBVA by Plaintiff and the Classes, as a result of the wrongs
 3                   alleged herein in an amount to be determined at trial;
 4             (d)   Disgorgement of the ill-gotten gains derived by BBVA from its
 5
                     misconduct;
 6
               (e)   Actual damages in an amount according to proof;
 7
               (f)   Statutory, punitive, and exemplary damages, as permitted by
 8
                     law;
 9
               (g)   Pre-judgment interest at the maximum rate permitted by
10
                     applicable law;
11
               (h)   An order on behalf of the general public enjoining BBVA from
12
                     continuing to employ unfair methods of competition and
13
                     commit unfair and deceptive acts and practices alleged in this
14
15                   complaint and any other acts and practices proven at trial;

16             (i)   Costs and disbursements assessed by Plaintiff in connection

17                   with this action, including reasonable attorneys’ fees pursuant
18                   to applicable law; and
19             (j)   Such other relief as this Court deems just and proper.
20   //
21   //
22   //
23   //
24   //
25   //
26
     //
27
     //
28

                                           32
                                    CLASS ACTION
Case 3:20-cv-01016-JLS-WVG Document 1 Filed 06/02/20 PageID.33 Page 33 of 33




 1                              DEMAND FOR JURY TRIAL
 2         Plaintiff and all others similarly situated hereby demand trial by jury on all
 3
     issues in this complaint that are so triable as a matter of right.
 4
 5
     Dated: June 2, 2020                      By:       s/ William Litvak
 6
                                                      DAPEER ROSENBLIT
 7                                                    LITVAK, LLP
 8
                                                      William Litvak
                                                      (CA State Bar No.90533)
 9                                                    wlitvak@drllaw.com
10                                                    11500 W. Olympic Blvd. Suite 550
                                                      Los Angeles, California 90064
11                                                    Telephone: (310) 477-5575
12
                                                      EDELSBERG LAW, PA
13
                                                      Scott Edelsberg *
14                                                    (FL Bar No. 0100537)
15
                                                      scott@edelsberglaw.com
                                                      20900 NE 30th Ave #417
16                                                    Aventura, FL 33180
17                                                    Telephone: (305) 975-3320
18                                                    SHAMIS & GENTILE, P.A.
19                                                    Andrew J. Shamis*
                                                      (FL Bar No. 101754)
20
                                                      ashamis@shamisgentile.com
21                                                    14 NE 1st Avenue, Suite 705
22
                                                      Miami, FL 33132
                                                      Telephone: (305) 479-2299
23
24                                            *Pro hac vice forthcoming
25                                            Attorneys for Plaintiff and the Proposed
26                                            Class
27
28

                                                 33
                                         CLASS ACTION
